IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                               October 26, 2009
                               No. 09-60134
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

XING SHENG LIU

                                           Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                             BIA No. A88 024 007


Before SMITH, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Xing Sheng Liu, a native and citizen of China, entered the United States
on a nonimmigrant business visitor’s visa. After the Department of Homeland
Security served on him a Notice to Appear, charging him as subject to removal
under the Immigration and Nationality Act (INA), Liu conceded removability but
filed an application for withholding of removal and protection under the United
Nations Convention Against Torture (CAT). The immigration judge denied relief



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 09-60134

and ordered Liu removed. The Board of Immigration Appeals (BIA) affirmed.
This petition for review followed.
      We review the BIA’s decision and the immigration judge’s rulings and
findings, to the extent that the BIA adopts them or they otherwise affect its
decision, under the “reasonable adjudicator” standard pursuant to 8 U.S.C. §
1252(b)(4)(B).    Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006);
Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).          Under this
standard, which “essentially codifies the substantial evidence test established
by the Supreme Court in INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1
(1992)[,]” “reversal is improper unless we decide not only that the evidence
supports a contrary conclusion, but also that the evidence compels it.” Chen, 470
F.3d at 1134 (quotation marks and citations omitted).
      On appeal Liu argues that he was persecuted in China, and fears future
persecution, on account of his Christian religion and is thus entitled to
withholding of removal. Specifically, he asserts that the immigration judge and
the BIA erred in holding that the Government had successfully rebutted the
presumption (based on established past persecution) of a clear probability that
Liu’s life or freedom would be threatened if he was returned to China, because
it was reasonable for Liu to relocate within China to a place where he would be
able to practice his Christian religion without interference from the Chinese
government.      But having reviewed the administrative record, we find no
evidence that would compel a conclusion contrary to the immigration judge’s and
the BIA’s rejection of his claims. See id. at1134, 1138, 1142.
      Accordingly, Liu’s petition for review is DENIED.




                                       2